Citation Nr: 1011081	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits, based on service connection 
for chronic lymphocytic leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Attorney Harold M. Brody


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  He died on September [redacted], 2005.  The Appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2007 from the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to accrued 
benefits, based on service connection for chronic lymphocytic 
leukemia (CLL).  


FINDINGS OF FACT

1.  On September [redacted], 2005 the Veteran died.  The death 
certificate shows that the immediate cause of death was 
sepsis due to or as a consequence of gram negative 
bacteremia/septic shock.  Other significant conditions listed 
were chronic lymphocytic leukemia (CLL).  

2.  The Appellant, who is the Veteran's widow, filed her 
claim for dependency and indemnity compensation (DIC) in 
October 2005, and a specific claim for accrued benefits based 
on entitlement to retroactive service connection for CLL in 
July 2006, both within one year of the Veteran's death.  

3.  Prior to his death, the Veteran filed service connection 
for leukemia as secondary to Agent Orange exposure on 
February 20, 1991.  This is the earliest such claim.

4.  In June 1994 the RO denied service connection for 
leukemia as secondary to Agent Orange exposure.  The Veteran 
did not appeal this decision.

5.  In April 2001, the RO granted service connection for 
Waldenstrom's macroglobulemia (WM) as secondary to Agent 
Orange exposure, under the classification of non-Hodgkin's 
lymphoma and assigned the effective date of service 
connection to be February 20, 1991, the date of his claim for 
entitlement to service connection for leukemia.  

6.  The Veteran did not initiate any appeal of the April 2001 
rating decision nor of a subsequent rating decision of August 
2005, addressing the service connected disability of WM.  

7.  At the time of his death in September 2005, the Veteran 
was 100 percent service connected for WM from November 30, 
2008, with an initial 30 percent rating for this disease in 
effect from February 20, 1991 to November 30, 2008.

8.  The evidence reflects that the Veteran's service 
connected WM was the same disease as CLL, for which service 
connection is now being alleged for purposes of entitlement 
to accrued benefits.  

9.  Because the Veteran received compensation for his 
service-connected WM back to the date of the original service 
connection claim for leukemia on February 20, 1991, there 
were no outstanding periodic monetary benefits to which the 
Veteran was shown to be entitled to at his death.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.152, 3.1000(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Matters.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

II. Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a).  Accrued benefits may be paid upon the death of a 
Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The entitlement of the accrued benefits claimant is derived 
from the Veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
Veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the Veteran's death occurred 
in September 2005, the Appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) currently in 
effect, which eliminates the two-year restriction on the 
payment of accrued benefits.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000 (c).  A 
claim for death pension, compensation, or dependency and 
indemnity compensation (DIC) by a surviving spouse is deemed 
to include a claim for any accrued benefits.  38 C.F.R. § 
3.152(b).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service. 38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  These diseases include CLL. 38 C.F.R. § 
3.309(e).

Pertinent to the question of entitlement to service 
connection for CLL for the purpose of entitlement to 
retroactive accrued benefits is the history regarding 
effective dates pertaining to diseases recognized as entitled 
to service connection presumptive to herbicide exposure, 
including CLL.  Following a 2002 decision of the United 
States Court of Appeals for the Ninth Circuit (Ninth 
Circuit), VA established regulations pertaining to effective 
dates for service connection for disease based on herbicide 
exposure.  Nehmer v. United States Veterans Administration, 
284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  Effective 
date rules for awards under the Nehmer Court Orders, to 
include claims for DIC benefits, have been promulgated at 38 
C.F.R. § 3.816.  See id.; see also Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Admin., 32 F. 
Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class 
action Order in Nehmer v. United States Veterans Admin., No. 
CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is 
defined to include a surviving spouse, child, or parent of a 
deceased Vietnam Veteran who died from a covered herbicide 
disease.  CLL was added to the list of covered herbicide 
diseases in October 2003, and an April 2006 decision of the 
United States Court for the Northern District of California 
held that the provisions of the Nehmer class action suit also 
applied to disability or death claims based on CLL, thus 
entitling those who met the eligibility requirements to claim 
retroactive benefits.  See 68 Fed. Reg. 59540-59542 (October 
16, 2003); see also Nehmer v. United States Veterans Admin., 
No. CV-86-6160 (TEH).

The Appellant alleges that she is entitled to accrued 
benefits based on the Veteran's retroactive entitlement to 
service connection for chronic lymphocytic leukemia (CLL) as 
secondary to Agent Orange exposure at the time of his death.  
She further contends via her attorney that the RO was 
incorrect in denying entitlement to accrued benefits when it 
stated that there was no evidence of a claim for entitlement 
to service-connection for CLL, or a diagnosis of CLL prior to 
the Veteran's death.  

At the time of his death, the Veteran was service connected 
for Waldenstrom's Macroglobulenemia (WL), rated at 100 
percent disabling under the Diagnostic Code for non-Hodgkin's 
lymphoma, which is also among the presumptive diseases 
subject to service connection for Agent Orange exposure.  See 
38 C.F.R. § 3.309 (e).  Leukemia was listed among the non 
service connected disabilities in the ratings prior to his 
death.  

The appellant contends that the Veteran was also entitled to 
service connection for CLL prior to his death and had an 
outstanding claim for this pending at the time of his death.  
The question in this matter concerns whether at the time of 
his death, the Veteran was also entitled to outstanding 
benefits based on retroactive entitlement to service 
connection for CLL.  

The procedural history regarding the matter is as follows.  
On September [redacted], 2005 the Veteran died.  The death certificate 
shows that the immediate cause of death was sepsis due to or 
as a consequence of gram negative bacteremia/septic shock.  
Other significant conditions listed were CLL.  

On October 18, 2005, the Appellant filed a DIC claim for 
cause of the Veteran's death.  This claim was granted by the 
RO in a November 2005 rating decision which determined that 
the evidence showed that the Veteran was properly service 
connected for WM and noted the findings from the death 
certificate, which included CLL as a significant condition. 

In July 2006 the RO sent the Appellant a letter advising her 
of an April 2006 decision of the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) which held that the 
provisions of the Nehmer class action suit applied to 
disability or death claims based on chronic lymphocytic 
leukemia (CLL), thus entitling those who met the eligibility 
requirements to claim retroactive benefits.  The eligibility 
requirements included the following: (1) The Veteran had a 
diagnosis of CLL; (2) the Veteran had service on the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and (3) a claim that was filed or 
denied for disability or death benefits due to CLL between 
September 25, 1985, and October 16, 2003.

Following receipt of this letter, the Appellant filed her 
claim for accrued retroactive benefits for CLL in July 2006.  
This claim was denied by the RO in August 2007. The Appellant 
appealed this decision.

The factual history leading to this appealed claim is as 
follows.  The Veteran is shown to have served in Vietnam 
during the Vietnam War, with awards that included the Combat 
Infantry Badge, Republic of Vietnam Campaign Medal and 
Vietnam Service Medal.  His exposure to Agent Orange has been 
conceded by the VA, and this is not in dispute.  

On February 20, 1991 the Veteran filed a claim for service 
connection for leukemia as secondary to Agent Orange 
exposure.  This is the first time he raised such a claim.  At 
the time he filed this claim, VA treatment records revealed 
that in January 1991 he was seen for symptoms that included 
swelling in his neck, axilla, and groin, along with night 
sweats, and fluctuating weight.  Clinical evidence showed 
multiple matted lymph nodes.  Blood testing and chest X-ray 
were done and the diagnosis on discharge was CLL.  This 
diagnosis was based on clinical findings as well as results 
from the blood tests.  Bone biopsies from specimens taken in 
February 1991 and in April 1992 were diagnosed as showing 
findings consistent with WM.  

A May 1991 RO rating decision is noted to have deferred 
consideration of the Veteran's Agent Orange claim, to include 
leukemia, pending further legislative change.

Subsequent VA records from August 1992 to September 1993 
confirm that he was diagnosed with WM by hematology-oncology.  
He was treated with chemotherapy through 1993 and into 1994.   

In June 1994 the RO denied service connection for leukemia 
based on Agent Orange exposure, because presumption of 
service connection was deemed not warranted for this 
condition which was not on the list of diseases presumptive 
to such exposure.  He did not appeal this denial.    

The records from 1994 to 1998 continued to note a history of 
WM.  In July 1996 the disease was relatively stable and he 
was off chemotherapy for about 2 years.  The disease 
continued to be recognized as WM and was stable through 1997.  

The Veteran was treated for active WM again in 1998 by 
oncology, with WM diagnosed in notes documenting 
oncology/chemotherapy treatment between March 1998 and 
November 1998.  A December 1998 note reflects that he had 
been diagnosed with WM in 1991, status post multiple 
chemotherapy treatments, with resurgence of the disease most 
recently in 1998.  Also in December 1998, the Veteran was 
reported to have been admitted with a diagnosis of leukemia, 
and he thought that Agent Orange could have caused this.  

A March 1999 letter from a VA physician stated that the 
Veteran was being treated by the VA medical facility for 
diagnoses of WM and Agent Orange exposure.  This physician 
noted that this is a plasma cell disorder in the same 
spectrum as multiple myeloma, which is on the list of 
diseases presumptive to Agent Orange exposure.  A September 
1999 bone marrow biopsy continued to show findings consistent 
with WM.  

The Veteran filed a claim for entitlement to service 
connection for multiple myeloma in June 1999, noting that he 
had been diagnosed with WM as a result of exposure to Agent 
Orange.

A special VA Oncology opinion was obtained in October 2000.  
The opinion stated that the current medical literature 
considers WM to be a form of non-Hodgkin's lymphoma (NHL).  
Therefore if the Veteran was in Vietnam and currently was 
diagnosed with WM, then it should be considered a presumptive 
disability.  The oncologist noted that there is a similarity 
to multiple myeloma, but the gamopathy and clinical pictures 
were different.  The oncologist further noted that at this 
time CLL was not a recognized presumptive disease to 
herbicide exposure.  CLL and some malignant lymphomas can be 
indistinguishable histiologically.  There were a great 
variety of types, and they had to rely on the hematologist's 
opinion on whether the diagnosis was CLL or may be NHL.  If 
reconciliation of the diagnosis was at issue, the oncologist 
suggested sending the claims file to the Advisory Review 
staff for an opinion.  

VA treatment records from 2000 to 2001 reflect an ongoing 
diagnosis of WM, shown to be active.  A January 2001 note 
revealed that the Veteran had been treated for WM which is a 
condition classified under NHL by the VA Medical Center.  It 
was noted that the Veteran was diagnosed in 1991, with the 
initial impression of CLL changed immediately when further 
evaluation was made.  Therefore the original diagnosis was 
WM.  Some other experts were noted to classify WM under 
plasma cell dyscrasias with multiple myeloma.  Therefore 
under either classifications, he would be service connected.  

In an April 2001 rating, service connection was granted for 
WM as secondary to Agent Orange exposure.  The rationale for 
the rating was that the initial impression of CLL was changed 
when further evaluation was made and that the condition of WM 
is a condition classified under NHL by the VA Medical Center.  
Leukemia continued to be listed among the nonservice-
connected disorders.  The effective date of service 
connection was February 20, 1991, the date of his original 
claim filed alleging entitlement to service connection for 
leukemia as secondary to Agent Orange exposure.  The initial 
rating was assigned at 30 percent as of February 20, 1991, 
and was increased to 100 percent effective January 30, 1998.  
The Veteran did not appeal this decision.

Records from 2001 to 2005 reveal ongoing treatment for active 
WM, with treatment that included repeated chemotherapy and 
blood transfusions.  He continued to be in receipt of a 100 
percent rating during this time period.  

Records from 2005 reveal that in March 2005, the Veteran was 
admitted for symptomatic anemia with complaints that included 
fatigue and shortness of breath.  His history included that 
of WM diagnosed in 1991 with multiple rounds of chemotherapy, 
last done in December 2004 with symptomatic anemia.  He had 
prior complaints in February 2005 and was administered a 
blood transfusion and sent home.  He was transfused again 
this admission and sent home.  He continued to carry a 
diagnosis of WM in the problem list.  He was seen again in 
May 2005 with similar symptoms of fatigue and weakness and 
again received blood.  However the pertinent diagnosis on his 
problem list was now WM with features of CLL.  A June 2005 
bone marrow biopsy is noted to reveal hypercellular marrow 
with CLL and small lymphocytic leukemia.  The findings were 
shown to be consistent with CLL/small lymphocytic leukemia 
and clinical correlation was recommended.  Records from July 
2005 now classified his disease either as CLL or CLL/WM.  

An August 2005 RO rating decision is noted to have continued 
the 100 percent rating for WM, which had been in effect since 
November 30, 1998.  Leukemia continued to be listed among the 
nonservice-connected disorders.  No appeal of this decision 
was initiated by the Veteran.  

Records from August 2005 shortly before the Veteran's death 
revealed that he continued to undergo chemotherapy and 
multiple blood transfusions.  The classification of his 
disease was shown to be WM/CLL in a doctor's orders for 
chemotherapy dated on August 23, 2005.  He was also shown to 
have thrombocytopenia in a blood transfusion record on the 
same day.  On August 30, 2005, his disease was classified as 
CLL.  

The Veteran died on September [redacted], 2005, with the death 
certificate as described above, listing CLL as a significant 
contributing condition to his death.  

A September 2005 letter from the Veteran's private oncologist 
noted that he first diagnosed him with a chronic leukemia, 
WL, which was an incurable condition and one that was managed 
for a number of years with intermittent crises primarily of 
need for blood transfusion and infection.  The letter went on 
to state that the blood disorder became more aggressive and 
the Veteran became less able to tolerate infections, and he 
required more frequent blood transfusions.  The final episode 
which resulted in his death was a direct result of his 
leukemia which allowed his blood stream to become infected 
and his impaired immune system was unable to survive it. 

A September 2007 letter from the VA oncologist regarding the 
nature of the hematologic disease leading to the cause of the 
Veteran's death pointed out that among the presumptive 
conditions recognized by the VA to be due to Agent Orange 
exposure includes the following:  Non Hodgkin's Lymphoma 
(NHL), Hodgkin's Lymphoma, Multiple Myeloma and Chronic 
Lymphocytic Lymphoma.  These are all B-cell neoplasms 
(cancers) of the blood cells known as lymphocytes.  The World 
Health Organization of Neoplastic diseases of the 
hematopoietic (blood) and lymphoid tissues is the world wide 
accepted definitions and classes of these diseases in the 
medical specialty of hematology.  The above classification 
groups are an interrelated family of the B-cell neoplasms.  
These include small lymphocytic lymphoma and the subsets of 
this include Waldenstrom's Macroglobulenemia (WM).  These 
were variants of the same malignant process and are members 
of the B-cell neoplasm family.  The exact semantic clinical 
classification depends on the most striking features.  All 
render the patient immunosuppressed and liable for serious 
infections that an immunocompetent individual without this 
disease could resist.  This doctor first saw the Veteran in 
January 1991 and his note at that time stated that he 
probably was classified as CLL among the B-cell malignancies.  
Another doctor's note was noted to classify the Veteran with 
WM.  At the time of his death the Veteran was 100 percent 
service connected for NHL.  He died from a progressive B-cell 
hematopoietic/lymphoid tissue malignancy with overlapping 
features making an exact classification difficult over the 
course of the disease.  At the end, the features suggested 
CLL, but in the beginning WM.  All these diseases fit into 
the NHL family for which he was 100 percent service connected 
because of Agent Orange presumed disease.  

The VA oncologist in this letter further expressed his 
disagreement with the RO's decision that service connection 
for CLL was not warranted for the purpose of retroactive 
benefits because there never was a diagnosis of CLL.  The 
Veteran suffered from a B-cell malignancy, difficult to 
classify but was thought to be CLL by this doctor and again 
at the end of his life, pursuant to bone marrow biopsy.  They 
are essentially variants of the same disease family-
specifically B cell neoplasms that include CLL and WM among 
others.  This was the same disease from beginning to end that 
rendered the Veteran susceptible to lethal infections.  If 
there were further questions regarding whether this 
evaluation was correct, the oncologist suggested referral to 
someone trained in hematology to review the information 
submitted.  

A December 2008 from a private hematology oncologist noted 
that he first treated the Veteran in September 1993 and also 
noted that the Veteran had a cancer of the B Lymphocytic 
family: WM, which is such a cancer, as is CLL.  Both 
conditions are a variant of the same underlying cancer and 
are treated with similar types of medications.  The doctor 
noted that the Veteran was first diagnosed with WM, while the 
physicians who examined him at the time of his death again 
concluded that he suffered from CLL.  A diagnosis of WM does 
not rule out a diagnosis of CLL; both are variants of the 
same malignant process and members of the B lymphocyte family 
of diseases.  They have overlapping features that make exact 
classification difficult.  The exact semantic classification 
depends on the most striking features seen at the time of the 
examination.  Thus in this doctor's opinion, the Veteran 
suffered from CLL from the time of diagnosis to death.  

A review of the evidence, as discussed at length above, 
reflects that it is at least as likely as not that the 
Veteran had a diagnosis of CLL which was secondary to Agent 
Orange exposure and eventually led to his death.  The 
evidence reflects that the diagnosed CLL and the WM were one 
and the same disease, and the medical experts have indicated 
that they are of the same family of B-lymphocytes with the 
same symptoms and course of progression.  

The evidence also reflects that the Veteran served in Vietnam 
during the presumptive time period for Agent Orange exposure, 
with such exposure conceded by the VA, and that he originally 
filed a claim in February 20, 1991 alleging entitlement to 
service connection for leukemia as secondary to such 
exposure.  This claim remained open and pending at the time 
of the Veteran's death, as his service connected disability 
continued to be adjudicated as a lymphoma rather than 
leukemia, which are generally recognized as different 
disabilities.  Thus the criteria for potential accrued 
retroactive benefits for CLL pursuant to Nehmer, supra has 
been met.  

However, notwithstanding the fact that the basic eligibility 
to the benefits has been met pursuant to the Nehmer 
requirements in this case, the next question that must be 
addressed is whether at the time of the Veteran's death, he 
was actually entitled to periodic monetary benefits, which 
were yet due and unpaid.  See 38 CFR 3.1000 (a) (2009).  

In this matter the evidence and procedural history reflects 
that he was not entitled to any monetary benefits that were 
due and unpaid at the time of his death for his CLL.  The 
medical evidence, as discussed above, reflects that his CLL 
was part and parcel of the same disease for which service 
connection was in effect at the time of death, which was 
classified as WM at the time, and was granted as a disease 
presumptive to Agent Orange exposure.  The evidence also 
reflects that the symptomatology and progression of the 
disease of CLL and WM are indistinguishable, and that they 
are part of the same family of cancers subject to presumptive 
service connection for Agent Orange exposure.  

Thus the Veteran already was in full receipt of service 
connected benefits for WM, and to have awarded separate 
benefits for CLL would constitute a violation of 38 CFR 4.14 
(2009).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. 4.14; see Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The fact that the CLL and the 
WM are essentially one and the same disease is not only shown 
by the medical evidence, but is also illustrated by the RO's 
November 2005 grant of service connection for the cause of 
the Veteran's death in which it treated the CLL condition 
shown on the death certificate, and the service connected WM 
as interchangeable conditions.  

The procedural history reflects that the effective date of 
the service connection for WM was the date of his original 
claim for service connection for leukemia filed on February 
20, 1991.  This is the earliest date for which he would be 
entitled to service connection for the CLL pursuant to 
Nehmer.  See 38 C.F.R. § 3.400 (i).  The Veteran is noted to 
not have appealed any aspect of the rating decision which 
granted service connection for the disease, classified at the 
time as WM, to include the disability ratings, and the 
effective date assigned.  Nor was there any appeal pending of 
any subsequent rating which continued to classify the disease 
as WM rather than CLL, and for which he was in receipt of a 
100 percent disability rating from November 30, 1998 to the 
time of his death.  

Thus a review of the evidence and procedural history clearly 
reflects that the Veteran was not due any additional benefits 
for his CLL, in light of the fact that he was in receipt of 
service-connected benefits for the same disease classified 
differently as WM.  As there were no additional benefits due 
to the Veteran for CLL at the time of his death, entitlement 
to accrued retroactive benefits for CLL is not due to the 
Appellant as a matter of law.  Accordingly, the Appellant's 
claim for accrued benefits must be denied for lack of legal 
merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


